      Case 3:19-cr-00173-CWR-FKB Document 28 Filed 10/09/19 Page 1 of 5



                        IN THE UNITED STATES DISCTICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA


V.                                                    CRIMINAL NO. 3:19cr173CWR-FKB


MELECIA BALTAZAR-SEBASTIAN


                 GOVERNMENT’S REPLY IN SUPPORT OF ISSUANCE
                 OF WRIT OF HABEAS CORPUS AD PROSECUNDUM

       COMES NOW the United States, through its undersigned Assistant United States

Attorney, and hereby files its reply to the motion to set aside order for writ of habeas corpus ad

prosecundum and related pleadings (ECF ## 25, 26 & 27).

                                           Background

       1. On August 7, 2019, the Defendant was arrested by Immigration and Customs

Enforcement (“ICE”) following the execution of search warrants at chicken processing

companies across central Mississippi. On August 20, 2019, the Defendant was indicted for

misuse of a social security number in violation of 42 U.S.C. § 409(a)(7)(B). ECF # 1. The

defendant was arraigned on August 29, 2019 and entered a plea of not guilty. The Court

thereafter entered trial and discovery orders. ECF ## 11 & 12. The Government moved for

detention and the Court set the matter for a detention hearing on September 3, 2019. Following

the detention hearing, the Court imposed a $10,000 unsecured appearance bond, read the

conditions or release, and remanded the Defendant into the custody of the U.S. Marshal. ECF

## 13 & 14.


                                                 1
      Case 3:19-cr-00173-CWR-FKB Document 28 Filed 10/09/19 Page 2 of 5



       2.    Shortly thereafter, the Defendant was taken into custody by ICE on an immigration

detainer. The Defendant has, until recently, been in the custody of ICE in Jena, Louisiana.

                                            Argument

       3. The Defendant argues the Government has violated her constitutional right to due

process and equal protection of the law. In addition, the Defendant alleges the Government has

attempted to circumvent the provisions of the Bail Reform Act (the “BRA”) and disregarded the

Order Setting Conditions of Release of the Defendant. Detention by immigration authorities

pending deportation is considered civil, rather than criminal, in nature. See Ramirez-Osorio v.

I.N.S., 745 F.2d 937, 944 (5th Cir. 1984). The BRA is limited to criminal detention. It does not

authorize a district court to prevent a defendant who is released from criminal custody from

being detained under some other statute and by some other agency, such as ICE validly

exercising its detention authority under the Immigration Nationality Act (“INA”) for a different

purpose. The INA governs administrative immigration proceedings and mandates that ICE

detain aliens subject to final removal orders.

       4.   The BRA is set forth at 18 U.S.C. §§ 3141-3150. Nothing in those sections

overrides the INA’s mandate to ICE to detain a defendant during removal proceedings or subject

to a final removal order. Although Section 3142(d) of the BRA does ensure that ICE receives

notice about a particular class of alien defendants who pose a flight or safety risk, to allow ICE

an opportunity to take custody or file a detainer, Section 3142(d) does not somehow forfeit the

Government’s ability or obligation to detain an alien who also happens to be a criminal

defendant until the criminal proceedings are complete. The BRA says nothing about ICE’s

authority to detain under the INA in the event the court finds that, under the BRA, the defendant

should be released.



                                                 2
      Case 3:19-cr-00173-CWR-FKB Document 28 Filed 10/09/19 Page 3 of 5



       5.   If a court finds that the BRA does not warrant detention, that finding has no effect on

the Attorney General’s statutory authority to detain an alien under the INA. The BRA simply

does not create a special status for defendants who are released from criminal detention such that

an independent government agency cannot detain them under another statute for a different

purpose. If that were the case, a district court that released a defendant charged in a federal case

could prohibit a state court from detaining that defendant based on separate, independent state

criminal charges. The BRA’s scope is not so broad.

       6.   Nothing in the INA or the BRA suggest that the United States must give up its

detention and removal authority if the alien is also chargeable with a crime and is afforded bail in

a criminal proceeding. The BRA’s language explicitly extends to release “pending judicial

proceedings,” not to release or detention in all contexts. See 18 U.S.C. § 3141. Although the

Executive Branch performs multiple functions, which include both criminal prosecution and

separate administrative enforcement of immigration matters including administrative removal,

Congress granted these various responsibilities through multiple statutes, including the INA.

Accordingly, the Executive Branch does not violate its duties in the criminal arena by exercising

its valid powers in the immigration arena. Nor does it violate any of the Defendant’s rights by

taking her into immigration custody under the ICE detainer. The Supreme Court has opined that

“[d]etention during [alien] removal proceedings is a constitutionally permissible part of that

process.” Denmore v. Kim, 538 U.S. 510, 531 (2003).

       7.      Defendant has offered nothing to challenge the appropriate use of the writ of

habeas corpus ad prosecundum in this case, which “is necessary to bring [her] into court … for

trial.” 28 U.S.C.A. § 2241(c)(5).




                                                 3
      Case 3:19-cr-00173-CWR-FKB Document 28 Filed 10/09/19 Page 4 of 5



                                          Conclusion

       WHEREFORE PREMISES CONSIDERED, the Government respectfully requests that

the Defendant’s motion to set order for writ of habeas corpus be denied.

       Dated the 9th day of October, 2019.

                                                    Respectfully submitted,

                                                    D. MICHAEL HURST
                                                    United States Attorney


                                                    BY: /s/ Shundral H. Cole
                                                        SHUNDRAL H. COLE
                                                        Assistant United States Attorney
                                                        1575 20th Avenue, 2nd Floor
                                                        Gulfport, MS 39501
                                                        (228) 563-1560
                                                        Mississippi Bar No. 103003




                                                4
      Case 3:19-cr-00173-CWR-FKB Document 28 Filed 10/09/19 Page 5 of 5



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true copy of the above and foregoing response has

been delivered through ECF to counsel for the Defendant.

       This the 9th day of October, 2019.

                                                    /s/ Shundral H. Cole
                                                    SHUNDRAL H. COLE
                                                    Assistant United States Attorney




                                               5
